Case 2:18-cv-00519-GMN-GWF Document 22 Filed 12/27/18 Page 1 of 5
Case 2:18-cv-00519-GMN-GWF Document 22 Filed 12/27/18 Page 2 of 5
Case 2:18-cv-00519-GMN-GWF Document 22 Filed 12/27/18 Page 3 of 5
Case 2:18-cv-00519-GMN-GWF Document 22 Filed 12/27/18 Page 4 of 5
Case 2:18-cv-00519-GMN-GWF Document 22 Filed 12/27/18 Page 5 of 5
Case 2:18-cv-00519-GMN-GWF Document 22-1 Filed 12/27/18 Page 1 of 5
Case 2:18-cv-00519-GMN-GWF Document 22-1 Filed 12/27/18 Page 2 of 5
Case 2:18-cv-00519-GMN-GWF Document 22-1 Filed 12/27/18 Page 3 of 5




                                      .
Case 2:18-cv-00519-GMN-GWF Document 22-1 Filed 12/27/18 Page 4 of 5
Case 2:18-cv-00519-GMN-GWF Document 22-1 Filed 12/27/18 Page 5 of 5




          12/28/2018

                                          UNITED STATES MAGISTRATE JUDGE
